Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021, 1/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halteren (US 2009/0310807 A1)
Regarding claim 1, Halteren discloses an earpiece (Fig. 1) comprising:
a first end (left end);
a second end (right end) opposite from the first end;
a first channel (5 of Fig. 1 combined with 23 of Figs. 2a/b) extending from a first location (7) that is closer to the first end than to the second end, to a second location (8) that is closer to the second end than to the first end (Fig. 1); and
a first diaphragm (30 of Figs. 2a/b that is part of 20 of Fig. 1) (¶ 0046), wherein the first diaphragm (30) has a first surface and a second surface opposite the first surface (Figs. 2a/b), the first surface of the diaphragm configured to be in fluid communication (via 26) with a lumen (of 23) in the first channel (see Figs. 2a/b), wherein the first diaphragm extends in a direction that is parallel to, or that forms an acute angle with, a longitudinal axis of the first channel (Figs. 2a/b: 30 and 23 are parallel).
Regarding claim 2, Halteren discloses the earpiece of claim 1, wherein the direction in which the first diaphragm extends forms a non-perpendicular angle with the longitudinal axis of the first channel (Figs. 2a/b: 30 and 23 are parallel).
Regarding claim 3, Halteren discloses the earpiece of claim 1, wherein the first channel is configured to reduce an occlusion effect, and/or to provide pressure equalization between a first space in an ear canal and a second space outside the ear canal when the earpiece is worn by a user (¶ 0020).
Regarding claim 6, Halteren discloses the earpiece of claim 1, wherein the first diaphragm (30) is a part of a unit (25) that is configured for insertion into an opening of the earpiece (Figs. 2a shows 25 separated from opening, and Fig. 2b shows 25 inserted into the opening; where 20 is part of the earpiece).
Regarding claim 10, Halteren discloses the earpiece of claim 1, further comprising a receiver (4) (¶ 0046).
Regarding claim 11, Halteren discloses the earpiece of claim 10, further comprising a first microphone (4) configured to receive sound from an environment (¶ 0008), and a processing unit coupled to the first microphone, wherein the processing unit is configured to provide an output signal based on a microphone signal from the first microphone (¶ 0046, 0010, 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halteren in view of Corynen (WO 2014/108373 A1)
Regarding claim 5, Halteren discloses the earpiece of claim 1 wherein the first diaphragm is configured to cope with a frequency range of 5kHz and above 
Halteren is not relied upon to disclose wherein the first diaphragm is configured to cope with an air volume velocity that is 10 mm^3/s or less.
In a similar field of endeavor, Corynen discloses where a diaphragm configured to cope with a frequency range of 5kHz and above must be configured to cope with an air volume velocity that is 10mm^3/s or less (see Fig. 21 and page 8, lines 20-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first diaphragm is configured to cope with an air volume velocity that is 10 mm^3/s or less,
the motivation being to configure the diaphragm so that it is produce an air volume velocity that is required to maintain a sound pressure level at a frequency range of 5kHz and above (Corynen - Fig. 21 and page 8, lines 20-33).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halteren in view of Grinker (US 2018/0160213 A1)
Regarding claim 7, Halteren discloses the earpiece of claim 6.
Halteren is not relied upon to disclose wherein the unit comprises a tube having a first tube end, a second tube end, and a tube body extending between the first tube end and the second tube end, wherein the first tube end has a first partial cover, wherein the second tube end has a second partial cover, and wherein the first diaphragm is coupled between the first partial cover at the first tube end and the second partial cover at the second tube end.
In a similar field of endeavor, Grinker discloses 
a first diaphragm (Fig. 5A: 506), wherein the first diaphragm has a first surface (upwards facing surface) and a second surface (downwards facing surface) opposite the first surface (Fig. 5A), the first surface of the diaphragm configured to be in fluid communication (via 26) with a lumen (area above 506) in the first channel (see Fig. 5A), wherein the first diaphragm extends in a direction that is parallel to, or that forms an acute angle with, a longitudinal axis of the first channel (Fig. 5A);
wherein the first diaphragm (506) is a part of a unit (502) that is configured for containment in the earpiece (106) (¶ 0082: in-ear speaker 106 contains 500 of Fig. 5A);
wherein the unit comprises a tube (502) having a first tube end (504A), a second tube end (504B), and a tube body extending between the first tube end and the second tube end (see Fig. 5A), wherein the first tube end has a first partial cover (wall of 502 below 504A), wherein the second tube end has a second partial cover (wall of 502 above 504B), and wherein the first diaphragm (506) is coupled between the first partial cover at the first tube end and the second partial cover at the second tube end (see Fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the unit of Fig. 2a of Halteren with the unit of Fig. 5A of Grinker,
which would result in:
a first diaphragm, wherein the first diaphragm has a first surface and a second surface opposite the first surface, the first surface of the diaphragm configured to be in fluid communication with a lumen in the first channel, wherein the first diaphragm extends in a direction that is parallel to, or that forms an acute angle with, a longitudinal axis of the first channel;
wherein the first diaphragm is a part of a unit that is configured for 
wherein the unit comprises a tube having a first tube end, a second tube end, and a tube body extending between the first tube end and the second tube end, wherein the first tube end has a first partial cover, wherein the second tube end has a second partial cover, and wherein the first diaphragm is coupled between the first partial cover at the first tube end and the second partial cover at the second tube end,
the motivation being to perform the simple substitution of one speaker unit for another to obtain predictable results of a speaker unit for use in a hearing aid. See MPEP § 2143(B).
Halteren-Grinker is not relied upon to disclose that the unit (502) is configured for insertion into an opening of the earpiece.
In a similar field of endeavor, Feeley discloses wherein a speaker unit (13) is configured for insertion into an opening of an earpiece (11) (Fig. 1 and  ¶ 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the unit is configured for insertion into an opening of the earpiece,
the motivation being so that if the speaker unit (13) is inoperative, defective, or otherwise unsatisfactory, it can be removed and a new speaker unit can be inserted into the earpiece with relative ease (Feeley - ¶ 0052).

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halteren in view of Halteren223 (US 2008/0063223 A1)
Regarding claim 8, Halteren discloses the earpiece of claim 1, further comprising a second diaphragm (Fig. 2b and ¶ 0028-0029).
Halteren is not relied upon to disclose wherein the first diaphragm and the second diaphragm are tuned to different respective ranges of resonance frequencies.
In a similar field of endeavor, Halteren223 discloses wherein the first diaphragm and the second diaphragm are tuned to different respective ranges of resonance frequencies (¶ 0019, 0020, 0022, 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first diaphragm and the second diaphragm are tuned to different respective ranges of resonance frequencies,
the motivation being to configure the diaphragms with resonance frequencies that are normal for the frequency range they are to respectively produce sound at (Halteren223 - ¶ 0020, 0022).
Regarding claim 9, Halteren-Halteren223 discloses the earpiece of claim 1, and Halteren223 discloses wherein the first diaphragm is tuned to a resonance frequency that is anywhere between 80 Hz to 1000 Hz (¶ 0022).
The teachings of Halteren223 relied upon above in the rejection of claim 9 are combinable with Halteren-Halteren223 for the same reasons set forth above in the claim 8 rejection.

Claim(s) 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halteren in view of Naumann et al. (US 2021/0076146 A1)
Regarding claim 12, Halteren discloses the earpiece of claim 11.
Halteren is not relied upon to disclose further comprising a second microphone configured to receive ear canal sound, wherein the second microphone is a part of an active occlusion reduction system.
In a similar field of endeavor, Naumann discloses further comprising a second microphone (Fig. 1: 34) configured to receive ear canal sound, wherein the second microphone is a part of an active occlusion reduction system (¶ 0063, 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising a second microphone configured to receive ear canal sound, wherein the second microphone is a part of an active occlusion reduction system,
the motivation being to suppress intrusive noise arising from an occlusion in the user's auditory canal (Naumann - ¶ 0063) and/or to create a quieter hearing situation (Naumann - ¶ 0004).
Regarding claim 14, Halteren-Naumann discloses the earpiece of claim 12, and Naumann discloses wherein the processing unit comprises an occlusion reduction unit (¶ 0063 and Fig. 1: 6).
The teachings of Naumann relied upon above are combinable with Halteren-Naumann for the same reasons set forth above in the claim 12 rejection.
Regarding claim 15, Halteren discloses a hearing aid (¶ 0002) comprising the earpiece of claim 11.
Halteren is not relied upon to disclose a behind-the-ear (BTE) unit, wherein the BTE unit comprises a first microphone configured to receive sound from an environment, and a processing unit coupled to the first microphone.
In a similar field of endeavor, Naumann discloses a behind-the-ear (BTE) unit (Fig. 1: 12), wherein the BTE unit comprises a first microphone (16) configured to receive sound from an environment (¶ 0062), and a processing unit (10) coupled to the first microphone (¶ 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: a behind-the-ear (BTE) unit, wherein the BTE unit comprises a first microphone configured to receive sound from an environment, and a processing unit coupled to the first microphone,
the motivation being to configure the hearing aid to suppress intrusive ambient noise (Naumann - ¶ 0062).
Regarding claim 16, Halteren-Naumann discloses the hearing aid of claim 15.
Additionally, Naumann discloses further comprising a second microphone (Fig. 1: 34) configured to receive ear canal sound (¶ 0063), wherein the second microphone is a part of an active occlusion reduction system (¶ 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising a second microphone configured to receive ear canal sound, wherein the second microphone is a part of an active occlusion reduction system,
the motivation being to suppress intrusive noise arising from an occlusion in the user's auditory canal (Naumann - ¶ 0063) and/or to create a quieter hearing situation (Naumann - ¶ 0004).
Regarding claim 17, Halteren discloses a hearing aid (¶ 0002) comprising the earpiece of claim 1.
Halteren is not relied upon to disclose a behind-the-ear (BTE) unit, wherein the BTE unit comprises a first microphone configured to receive sound from an environment, a processing unit coupled to the first microphone, and a receiver coupled to the processing unit.
In a similar field of endeavor, Naumann discloses a behind-the-ear (BTE) unit (Fig. 1: 12), wherein the BTE unit comprises a first microphone (16) configured to receive sound from an environment (¶ 0062), a processing unit (10) coupled to the first microphone (¶ 0055), and a receiver (18) coupled to the processing unit (¶ 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: a behind-the-ear (BTE) unit, wherein the BTE unit comprises a first microphone configured to receive sound from an environment, a processing unit coupled to the first microphone, and a receiver coupled to the processing unit,
the motivation being to configure the hearing aid to suppress intrusive ambient noise (Naumann - ¶ 0062).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halteren in view of Naumann in view of Halteren223
Regarding claim 13, Halteren-Naumann discloses the earpiece of claim 12.
Additionally, Naumann discloses wherein the active occlusion reduction system is configured to be active above a threshold frequency (¶ 0058-0059 and Fig. 3: the right side of each dead region 26 is a threshold frequency above which active noise cancelling is activated, where according to ¶ 0063 the noise cancelling is implemented as an active occlusion reduction system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the active occlusion reduction system is configured to be active above a threshold frequency,
the motivation being to implement active occlusion reduction while consuming the minimum possible energy (Naumann - ¶ 0005-0006).
Halteren-Naumann is not relied upon to disclose the first diaphragm has a resonance frequency below the threshold frequency.
In a similar field of endeavor, Halteren223 discloses the first diaphragm has a resonance frequency of 500-1500 Hz or 2-5 kHz (¶ 0022) (¶ 0019, 0020, 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the first diaphragm has a resonance frequency of 500-1500 Hz or 2-5 kHz,
which would result in: the first diaphragm has a resonance frequency below the threshold frequency (Naumann - Fig. 3 shows a threshold frequency around 4 kHz (marked by the right side of the centermost dead region 26), and resonance frequencies of 500-1500 Hz or 2-4 kHz are below this threshold),
the motivation being to configure the diaphragms with resonance frequencies that are normal for the frequency range they are to respectively produce sound at (Halteren223 - ¶ 0020, 0022).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinker in view of Feeley et al. (US 2007/0009130 A1)
Regarding claim 18, Grinker discloses a component for an earpiece (Fig. 1: in-ear speaker 106), comprising (¶ 0082: in-ear speaker 106 contains 500 of Fig. 5A):
a tube (502) having a first tube end (504A), a second tube end (504B), and a tube body extending between the first tube end and the second tube end (see Fig. 5A), wherein the first tube end has a first partial cover (wall of 502 below 504A), wherein the second tube end has a second partial cover (wall of 502 above 504B) (see Fig. 5A); and
a diaphragm (506) is coupled between the first partial cover at the first tube end and the second partial cover at the second tube end (see Fig. 5A);
wherein at least a part of the tube is sized and shaped for containment in the earpiece (106).
Grinker is not relied upon to disclose wherein at least a part of the tube is sized and shaped for insertion into an opening of the earpiece.
In a similar field of endeavor, Feeley discloses wherein a speaker unit (13) is sized and shaped for insertion into an opening of an earpiece (11) (Fig. 1 and  ¶ 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein at least a part of the tube is sized and shaped for insertion into an opening of the earpiece,
the motivation being so that if the speaker unit (13) is inoperative, defective, or otherwise unsatisfactory, it can be removed and a new speaker unit can be inserted into the earpiece with relative ease (Feeley - ¶ 0052).
Regarding claim 19, Grinker-Feeley discloses the component of claim 18, and Grinker discloses wherein the diaphragm divides a lumen within the tube into a first space (space above 506) and a second space (space below 506) (Fig. 5A).
Regarding claim 20, Grinker-Feeley discloses the component of claim 19.
Additionally, Feeley discloses wherein an output of the speaker unit (1540) is for fluid communication with a channel (1512) in the earpiece (Fig. 15A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein an output of the speaker unit (500 of Grinker) is for fluid communication with a channel in the earpiece (106),
which would result in: wherein the first space (space above 506, which is in fluid communication output (504A) of speaker unit 500) is for fluid communication with a channel in the earpiece (106) when the tube is inserted into the opening of the earpiece,
the motivation being so that if the speaker unit (13) is inoperative, defective, or otherwise unsatisfactory, it can be removed and a new speaker unit can be inserted into the earpiece with relative ease (Feeley - ¶ 0052).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 4, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687